 147305 NLRB No. 19PAINTERS LOCAL 27 (HARMON CONTRACT)1We grant the Glaziers' unopposed motion to correct the tran-script.2A curtain wall is the glass exterior facade of a building.Glaziers, Architectural Metal and Glass WorkersLocal Union 27, Chicago and Vicinity of the
International Brotherhood of Painters and Al-
lied Trades, AFL±CIO and Harmon ContractW.S.A., Inc. and Shopmen's Local Union No.
473 of the International Association of Bridge,
Structural and Ornamental Iron Workers,
AFL±CIO. Case 13±CD±437September 30, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled April 9, 1991, and amended April 12, 1991, by
Harmon Contract W.S.A., Inc. (Harmon), alleging that
the Respondent, Glaziers, Architectural Metal and
Glass Workers Local Union 27, Chicago and Vicinity
of the International Brotherhood of Painters and Allied
Trades, AFL±CIO (Glaziers) violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
Harmon to assign certain work to employees it rep-
resents rather than to employees represented by
Shopmen's Local Union No. 473 of the International
Association of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO (Iron Workers). The hearing was
held May 7 and June 5, 1991.The National Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record,1the Board makes the following findings.I. JURISDICTIONHarmon, a Minnesota corporation, is engaged in thesale, production, and installation of aluminum, glass,
and related accessories at its facility in St. Charles, Illi-
nois. During the past calendar year, Harmon purchased
and received goods and services valued in excess of
$50,000 from points located directly outside the State
of Illinois. The parties stipulate, and we find, that Har-
mon is engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Glaziers
and Iron Workers are labor organizations within the
meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeIn the spring of 1990, Harmon was awarded a con-tract to produce, manufacture, and install curtain wall2at an office complex project for the Sears Merchan-
dising Group in Hoffman Estates, Illinois. On February
1, 1991, the Employer opened an assembly plant in St.
Charles, Illinois, to perform the assembling, sealing,
and glazing of curtain wall components for the project.Harmon's vice president, Dennis Flynn, testified thatfor the past 3 years, under its collective-bargaining
agreement with the Iron Workers, Harmon has as-
signed the assembly, sealing, and glazing of project
components at off-site facilities to employees rep-
resented by the Iron Workers and that, under its collec-
tive-bargaining agreement with the Glaziers, it has
used employees represented by that union for the ac-
tual on-site installation of the completed curtain wall.
Accordingly, Flynn assigned the assembling, sealing,
and glazing work at the St. Charles facility to employ-
ees represented by the Iron Workers.Beginning in February 1991, Flynn was approachedby representatives of the Glaziers with regard to their
possible participation on the project. The Glaziers'
business representative, Bernard Spatz, testified that he
told Flynn that the Glaziers expected the project to be
manned by the employees it represents since the
project was within the Glaziers' territorial jurisdiction.
Flynn testified that he told Spatz that the work had
been assigned to employees represented by the Iron
Workers. According to Spatz, Flynn never told him
that the employees who had been assigned the work
were represented by another union. Following their ini-
tial conversation, Flynn and Spatz discussed several
proposals from the Glaziers with regard to wage rates
for performing the work. When an acceptable pay rate
could not be agreed on, Flynn informed Spatz that the
work would not be reassigned.According to Flynn, Spatz contacted him by tele-phone in early April 1991 to demand that the work be
assigned to employees represented by the Glaziers.
Flynn testified that, during their conversation, Spatz
threatened to picket the Employer's plant and all of its
jobsites in the Chicago area if the work was not reas-
signed. Flynn refused to reassign the work.Spatz testified that he telephoned Flynn to requestthe names, addresses, and facsimile numbers of Har-
mon's principal officers because he intended to send a
letter outlining the Glaziers' legal steps. According to
Spatz, he sent the letter because he understood that
Harmon had employees at the St. Charles facility who
were performing glazing work but not receiving the
prevailing wage and benefit rates for glaziers in the
Chicago area.By letter dated April 5, 1991, Spatz informed Flynnthat the Glaziers would ``withhold the services of those
it represents to insure that its standard wage and ben-
efit rate is maintained,'' and intended ``to picket your
company for its unfair and bad faith position and will
picket at locations where your company is performing 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Although at the hearing the Glaziers would not stipulate that noagreed-on method for voluntary adjustment of the dispute exsited, it
offered no evidence establishing the existence of any dispute proce-dure to which the parties have agreed. Further, both Harmon and the
Iron Workers denied the existence of any such procedure. Accord-
ingly, we find that no agreed-on procedure for adjustment which
would deprive the Board of 10(k) jurisdiction exists.4Carpenters Local 1485 (C.J. Reinke & Sons)
, 254 NLRB 1091(1981).5The Glaziers filed a motion to quash the notice of hearing inwhich it contends that it seeks only the glazing work and that its
threat to picket was lawful because its aim was to protest Harmon's
payment of less than area standard wages and benefits to employees.
As noted above, however, the record is clear that an object of the
threat was to seek the work performed at the St. Charles facility, i.e.,
the assembly, sealing, and glazing of components, for the Glaziers.
Accordingly, the motion to quash is denied.work.'' According to Flynn, at that time, Harmon hadapproximately 10 active projects in the Chicago area,
including projects on which employees represented by
the Glaziers were performing work. As of the hearing
date, Harmon had not changed the assignment of the
disputed work.B. Work in DisputeThe parties did not stipulate to the work in dispute.The notice of hearing describes the disputed work as
``assembly and sealing of components'' for curtain
walls. The Glaziers claims that the work sought is lim-
ited to the glazing of components. Harmon and the
Iron Workers contends that the disputed work involves
the assembling, sealing, and glazing of components.
Although the Glaziers contends that it has never sought
the assembly or sealing work, the testimony of its wit-
nesses indicates otherwise. Spatz stated that the work
sought is both sealing and glazing and that on other
jobs performed under its contract with Harmon, em-
ployees represented by the Glaziers have done assem-
bly as well as glazing. Further, the Glaziers failed to
disclaim interest in either the sealing or assembly prior
to the date of the hearing. Accordingly, we find that
the disputed work involves the assembling, sealing,
and glazing of components for custom curtain wall
systems for a project known as the Sears Merchan-
dising Group's home office in Hoffman Estates, Illi-
nois, at Harmon's facility located at 600 Industrial
Drive, St. Charles, Illinois.C. Contentions of the PartiesHarmon and the Iron Workers contend that there isreasonable cause to believe that the Glaziers violated
Section 8(b)(4)(D) of the Act and that the Board must
therefore determine the merits of the dispute. They fur-
ther contend that the work in dispute should be award-
ed to employees represented by the Iron Workers on
the basis of Harmon's preference and past practice, its
collective-bargaining agreement with the Iron Workers,
and the relative skills, and economy and efficiency of
operation.The Glaziers contends the employees represented byit should be assigned the work on the basis of the col-
lective-bargaining agreement with Harmon, their train-
ing and skill, and area practice.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have not agreed on a method for the vol-
untary adjustment of the dispute.3As discussed above, testimony was presented in thiscase that the Glaziers threatened to picket the Employ-
er's plant and its jobsites in the Chicago area and towithhold the services of the employees it represented
if the disputed work was not reassigned. Conflicting
testimony was presented by the Glaziers' witnesses,
but it is unnecessary to resolve the question of credi-
bility in order to proceed to a determination of this
case. In a 10(k) proceeding, the Board is not required
to find that the unfair labor practice alleged has oc-
curred, but need only find that reasonable cause exists
to believe that there has been a violation of Section
8(b)(4)(D). The Board may consider contradicted testi-
mony in finding reasonable cause.4We find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that there exists
no agreed method for voluntary adjustment of the dis-
pute within the meaning of Section 10(k) of the Act.
Accordingly, we find that the dispute is properly be-
fore the Board for determination.5E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certifications and collective-bargainingagreementsThere are no certifications in this case applicable tothe work in dispute. Harmon is a party to collective-
bargaining agreements with both the Glaziers and Iron
Workers, and provisions of both agreements arguably
cover the disputed work. Therefore, this factor does
not favor an award of the disputed work to employees
represented by either the Glaziers or Iron Workers. 149PAINTERS LOCAL 27 (HARMON CONTRACT)2. Company preference and past practiceFlynn testified that since 1988 employees rep-resented by the Iron Workers have performed Har-
mon's component assembly, sealing, and glazing at
off-site facilities. He also stated that Harmon has been
satisfied with the work performed by these employees
and that a cooperative working relationship has devel-
oped between Harmon and the Iron Workers. There-
fore, we find the factor of company preference and
past practice favors an award to the employees rep-
resented by the Iron Workers.3. Area and industry practiceNo evidence of an industrywide practice with regardto assignment of the disputed work was presented. Nor
does the record reflect a uniform area practice with re-
gard to the disputed work. Richard Carlson, business
manager for the Iron Workers, testified that employees
represented by the Iron Workers have performed off-
site assembly, sealing, and glazing for other companies
in the Chicago area. As discussed above, since 1988
Harmon has consistently used employees represented
by the Iron Workers to perform the disputed work.
Spatz testified as to several projects in the Chicago
area for which the assembly, sealing, and glazing of
curtain wall components has been completed by em-
ployees represented by the Glaziers. The projects de-
scribed by Spatz included both on-site and off-site
work. Spatz also named a Chicago area contractor
which used employees represented by the Glaziers to
perform work identical to the disputed work. Under
these circumstances, we find that the factor of area
practice is inconclusive and does not favor an award
of the disputed work to employees represented by ei-
ther Union.4. Relative skillsIt appears that both the employees represented bythe Glaziers and the employees represented by the Iron
Workers possess the requisite skills for assembling,
sealing, and glazing the custom curtain wall system
components. Flynn testified that the employees rep-
resented by the Iron Workers are performing the work
in a skillful and competent manner. Spatz testified that
the Glaziers have an apprentice training program
which specifically addresses the construction of curtain
wall systems. Under these circumstances, this factor
does not support an award of the work to either group
of employees.5. Economy and efficiency of operationsFlynn testified that because Harmon has consistentlyused employees represented by the Iron Workers to
perform the disputed work over the past 3 years, they
are able to work more quickly and with less direction.
Flynn also testified that it is more efficient for the em-
ployees represented by the Iron Workers to assemble,
seal, and glaze the components off-site. Under these
circumstances, the factor of efficiency of operations fa-
vors an award of the disputed work to the employees
represented by the Iron Workers.CONCLUSIONSAfter considering all the relevant factors, we con-clude that employees represented by the Iron Workers
are entitled to perform the work in the dispute. We
reach this conclusion relying on the factors of com-
pany preference and past practice and the efficiency of
operations.In making this determination, we are awarding thework to employees represented by the Iron Workers,
not to that Union or its members. The determination
is limited to the controversy that gave rise to this pro-
ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Harmon Contract W.S.A., Inc. rep-resented by Shopmen's Local Union No. 473 of the
International Association of Bridge, Structural and Or-
namental Iron Workers, AFL±CIO, are entitled to per-
form the work of assembling, sealing, and glazing of
components for custom curtain wall systems at the
Employer's facility located at 600 Industrial Drive, St.
Charles, Illinois.2. Glaziers, Architectural Metal and Glass WorkersLocal Union 27, Chicago and Vicinity of the Inter-
national Brotherhood of Painters and Allied Trades,
AFL±CIO, is not entitled by means proscribed by Sec-
tion 8(b)(4)(D) of the Act to force Harmon Contract
W.S.A., Inc. to assign the disputed work to employees
represented by it.3. Within 10 days from this date, Glaziers, Architec-tural Metal and Glass Workers Local Union 27, Chi-
cago and Vicinity of the International Brotherhood of
Painters and Allied Trades, AFL±CIO, shall notify the
Regional Director for Region 13 in writing whether it
will refrain from forcing Harmon Contract W.S.A.,
Inc., by means proscribed by Section 8(b)(4)(D), as-
sign the disputed work in a manner inconsistent with
the determination.